          Case 1:19-cv-08344-LJL Document 53 Filed 08/18/20 Page 1 of 1



                                     Kelner & Kelner, Esqs.
                                   140 Broadway, 37th Floor
                                   New York, New York 10005
                                        (212) 425-0700                                           8/18/2020

                                                      August 18, 2020

Submitted by ECF
Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

                       Re: Holloway v. City of New York, et al.
                       Docket No.: 19-cv-08344 (LGS)

Dear Judge Aaron:

       Our law firm represents plaintiff Sheila Holloway, as Administrator of the Estate of
Casey Holloway, in the above-referenced action. I am writing on behalf all parties to request an
adjournment of the upcoming settlement conference before Your Honor, which is presently
scheduled for August 27, 2020.

        The City of New York’s initial document production has been delayed by COVID-19,
and has not yet been served on plaintiff. The parties also required the Court’s intervention to
resolve a disagreement concerning the scope of an appropriate Protective Order for confidential
materials. See Docket Entry No. 49. An adjournment of the settlement conference will
accommodate the current difficult circumstances and will allow additional time for defendant
City of New York to progress with its discovery obligations in advance of a settlement
conference. The City also is in the process of reassigning the case to a different attorney, and the
additional time will allow that attorney to develop familiarity with the file.

      The parties would respectfully propose the following dates: October 6, October 8, or
October 9, 2020.

       We thank the Court for its consideration.

                                              Respectfully submitted,


                                              Joshua D. Kelner (JK-3303)

cc:

Frank DeLuccia, Esq.                    Request GRANTED. The telephonic settlement conference is
Sonya Gidumal Chazin, Esq.              hereby adjourned to October 9, 2020 at 10:00 a.m. SO ORDERED.
                                        Dated: 8/18/2020
